DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Absent any specific definition, the plain meaning of the term “relaxed” is used for examination purposes.
According to Merriam-Webster.com, “relaxed” may defined as “informal or comfortable”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 – 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US 6,302,871) and further in view of Mori et al. (US 2004/0133180).

a front waist region and a front waist edge;
a back waist region and a back waist edge;
a front belt disposed in the front waist region;
a back belt disposed in the back waist region (see annotated figure 1 below);
wherein the front and back belts are joined at seams (32) to form a waist opening and leg openings (figure 1);
wherein the front belt comprises a first film and the back belt comprises a second film (col. 3, lines 64-67) and having a plurality of elastic strands (52) disposed along a portion of the leg openings as set forth in figure 1.
The difference between Nakao and claim 1 is the explicit recitation that the article has a Product Hip-to-Side Silhouette from 2.3 to about 6.0
Mori et al. (hereinafter “Mori”) teaches an absorbent article having a Product Hip-to-Side Silhouette from 2.3 to about 6.0 as set forth in 	[0135] where Mori discloses the side length ranges between 80mm-160mm and in [0151] where Mori discloses that the hip width is from 300mm-400mm.





[AltContent: arrow][AltContent: textbox (front belt)][AltContent: textbox (back belt)][AltContent: textbox (front edge)][AltContent: textbox (back edge)][AltContent: textbox (back waist region)][AltContent: textbox (front waist region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    481
    480
    media_image1.png
    Greyscale
v
The Product Hip-to-Side Silhouette is calculated by dividing the width of the hip by the length of the side area.  At the highest end of the disclosed range the width is 400mm.  In this same case, the highest end of the disclosed range for the side length is 160 mm. Thus, the calculation is 400mm/160mm to equal Product Hip-to-Side Silhouette of 2.5, which falls within the claimed range.



Additionally, it is noted that [0150] explains that a width in a non-extended state is from 100-250mm less than an extended state. In this case, an exemplary ratio could equate to 300 (non-extended state; 400mm-100mm)/80mm (minimum length) = 3.75 which continues to fall within the claimed range.
It would have been obvious to one of ordinary skill in the art to provide the article of Nakao with the specific Product Hip-to-Side Silhouette as taught by Mori in order to provide a diaper that is easy to be worn while improving fitness, preventing leakage of body fluid and reducing slip off of the article as taught by Mori in [0016].
With reference to claim 22, Nakao discloses an absorbent article wherein at least one of the first and second films are elastomeric as set forth in col. 8, lines 34-47.
As to claims 23 and 24, Nakao discloses an absorbent core comprising cellulosic fibers and absorbent gelling material as set forth in col. 14, lines 34-49.
As to claim 26, Nakao teaches refastenable side seams as set forth in col. 4, lines 16-26
With respect to claim 27, Nakao discloses an absorbent article having the plurality of elastics disposed between the film layer of the backsheet and a nonwoven layer of the backsheet as set forth in col. 13, lines 29-56, col. 13, lines 25-30 and figure 4.
The difference between Nakao and claim 28 oi is the explicit recitation that the Relaxed Product Side Length of the absorbent article is greater than 70mm and less than 180mm.


Mori teaches a relaxed product side length as claimed as set forth in [0135].
It would have been obvious to one of ordinary skill in the art to provide the article of Nakao with the specific Relaxed Product Side Length as taught by Mori in order to provide a diaper that is easy to be worn while improving fitness, preventing leakage of body fluid and reducing slip off of the article as taught by Mori in [0016].
Claim 25 is are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US 6,302,871) in view of Mori et al. (US 2004/0133180) and further in view of Betts (US 2008/0128308) .
The difference between Nakao in view of Mori and claim 25 is the provision that the article further comprises graphics.
Betts teaches absorbent articles that include graphics as set forth in [0029].
It would have been obvious to one of ordinary skill in the art to provide article of Nakao in view of Mori with graphics as taught by Betts in order to provide the article with ornamental features to help distinguish different stages of development as taught by Betts in [0029].
Claims 29 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Betts (US 2008/0128308) in view of Nakao et al. (US 6,302,871) and Mori et al. (US 2004/0133180).
With reference to claim 29, Betts discloses an array of packages (100) comprising two or more different sized absorbent articles (112,114,116,118,122,124,126,128), the array comprising:

a second package (114) comprising a second absorbent article [0032] being a second size [0025].
The difference between Betts and claim 29 is the explicit description of the elements of the absorbent articles (i.e., first and second absorbent articles include respective waist regions, belts and claimed Product Hip-to-Side Silhouette.
Nakao teaches an absorbent article (abstract) having a central chassis (figure 2), the central chassis comprising a topsheet, a backsheet and absorbent core (col. 3., lines 29-33), the absorbent article comprising:
a front waist region and a front waist edge;
a back waist region and a back waist edge;
a front belt disposed in the front waist region;
a back belt disposed in the back waist region (see annotated figure 1 above);
wherein the front and back belts are joined at seams (32) to form a waist opening and leg openings (figure 1);
wherein the front belt comprises a first film and the back belt comprises a second film (col. 3, lines 64-67) and having a plurality of elastic strands (52) disposed along a portion of the leg openings as set forth in figure 1.
It would have been obvious to one of ordinary skill in the art to provide the article of array of Betts with the front and back belts as taught by Nakao in order to provide the articles with an elastically extensible waistband which allows for improved comfort and 
The difference between Betts in view of Nakao and claim 29 is the explicit recitation that the article has a Product Hip-to-Side Silhouette from 2.3 to about 6.0
Mori teaches an absorbent article having a Product Hip-to-Side Silhouette from 2.3 to about 6.0 as set forth in [0135] where Mori discloses the side length ranges between 80mm-160mm and in [0151] where Mori discloses that the hip width is from 300mm-400mm.
The Product Hip-to-Side Silhouette is calculated by dividing the width of the hip by the length of the side area.  At the highest end of the disclosed range the width is 400mm.  In this same case, the highest end of the disclosed range for the side length is 160 mm. Thus, the calculation is 400mm/160mm to equal Product Hip-to-Side Silhouette of 2.5, which falls within the claimed range.


Additionally, it is noted that [0150] explains that a width in a non-extended state is from 100-250mm less than an extended state. In this case, an exemplary ratio could equate to 300 (non-extended state; 400mm-100mm)/80mm (minimum length) = 3.75 which continues to fall within the claimed range.
It would have been obvious to one of ordinary skill in the art to provide the articles of Betts in view of Nakao with the specific Product Hip-to-Side Silhouette as taught by Mori in order to provide a diaper that is easy to be worn while improving 
With reference to claim 30, Betts discloses an array of packages (100) wherein the first and second packages comprise the same brand name as set forth in figure 1.
The difference between Betts and claim 31 is the explicit recitation that at least one of the first and second films are elastomeric.
Nakao teaches an absorbent article wherein at least one of the first and second films are elastomeric as set forth in col. 8, lines 34-47.
It would have been obvious to one of ordinary skill in the art to provide the article of array of Betts with elastomeric film as taught by Nakao in order to provide the articles with an elastically extensible waistband which allows for improved comfort and fit of the articles while reducing leakage potential as taught by Nakao in col. 4, lines 40-53.
The difference between Betts and claims 32-33 is the explicit recitation that the absorbent core comprises cellulosic fibers and absorbent gelling material.
Nakao teaches an absorbent core comprising cellulosic fibers and absorbent gelling material as set forth in col. 14, lines 34-49.
It would have been obvious to one of ordinary skill in the art to provide absorbent cores of Betts with cellulosic fibers and absorbent gelling material as taught by Nakao in order to provide the articles with a generally compressible, conformable, non-irritating absorbent means which is capable of absorbing and retaining liquids and bodily fluids as taught by Nakao in col. 14, lines 34-37.

The difference between Betts and claim 35 is the explicit recitation that the articles include refastenable side seams.
Nakao teaches refastenable side seams as set forth in col. 4, lines 16-26.
It would have been obvious to one of ordinary skill in the art to provide absorbent articles of Betts with refastenable side seams as taught by Nakao in order to provide the articles with a means to check/adjust the diaper as needed without the permanently destroying the seal to maintain the article about the waist of a wearer.
The difference between Betts and claim 36 is the explicit recitation that the plurality of elastics disposed between the film layer of the backsheet and a nonwoven layer of the backsheet.
Nakao teaches an absorbent article having the plurality of elastics disposed between the film layer of the backsheet and a nonwoven layer of the backsheet as set forth in col. 13, lines 29-56, col. 13, lines 25-30 and figure 4.
It would have been obvious to one of ordinary skill in the art to provide absorbent articles of Betts with claimed plurality of elastics as taught by Nakao in order to improve the fit of the article while providing a configuration that cooperates with the continuous belt as taught by Nakao in col. 7, lines 9-16.
The difference between Betts and claim 37 is the explicit recitation that at least one article has a Relaxed Product Length between 200 mm to about 450 mm.
Mori teaches a relaxed product side length as claimed as set forth in [0135].

With reference to claims 38 and 40, see the rejection of claims 29 and 39.  The examiner considers the size of only one article to determine the average because the references do not disclose combining different sizes within a single package.
As the claimed Hip-to-Side Silhouette has been disclosed by the prior art references as set forth in the rejection of claim 29, it would have been obvious to one of ordinary skill in the art to arrive at the claimed range within the array in order to maintain the desired ratio within larger and smaller articles that are provided within the array.
As to claim 39, Betts teaches a third package (116) comprising a third absorbent article [0032] being a third size as set forth in [0025].
As to claim 41, Betts teaches first, second and third packages comprising the same brand name as set forth in figure 1.
The difference between Betts and claim 42 is the explicit recitation that at least two of the first, second and third absorbent articles comprises chassis having identical cross-sectional dispositions.
The examiner contends that identical cross-sectional dispositions in at least one of a front, back, or crotch region may be inclusive of the fact that the elements are 
As to claims 43, see the rejection of claims 29 and 39.
With reference to claim 44, Betts discloses an array of packages (100) comprising two or more different sized absorbent articles (112,114,116,118,122,124,126,128), the array comprising:
a first package (112) comprising a first disposable absorbent article [0032] being a first size [0025]; and
a second package (114) comprising a second absorbent article [0032] being a second size [0025].
The difference between Betts and claim 44 is the explicit description of the elements of the absorbent articles (i.e., first and second absorbent articles include respective waist regions, belts and claimed Product Hip-to-Side Silhouette.
Nakao teaches an absorbent article (abstract) having a central chassis (figure 2), the central chassis comprising a topsheet, a backsheet and absorbent core (col. 3., lines 29-33), the absorbent article comprising:
a front waist region and a front waist edge;
a back waist region and a back waist edge;
a front belt disposed in the front waist region;
a back belt disposed in the back waist region (see annotated figure 1 above);
wherein the front and back belts are joined at seams (32) to form a waist opening and leg openings (figure 1);

It would have been obvious to one of ordinary skill in the art to provide the article of array of Betts with the front and back belts as taught by Nakao in order to provide the articles with an elastically extensible waistband which allows for improved comfort and fit of the articles while reducing leakage potential as taught by Nakao in col. 4, lines 40-53.
The difference between Betts in view of Nakao and claim 44 is the explicit recitation that the array has a Product Hip-to-Side Silhouette from 2.3 to about 6.0
Mori teaches an absorbent article having a Product Hip-to-Side Silhouette from 2.3 to about 6.0 as set forth in [0135] where Mori discloses the side length ranges between 80mm-160mm and in [0151] where Mori discloses that the hip width is from 300mm-400mm.
The Product Hip-to-Side Silhouette is calculated by dividing the width of the hip by the length of the side area.  At the highest end of the disclosed range the width is 400mm.  In this same case, the highest end of the disclosed range for the side length is 160 mm. Thus, the calculation is 400mm/160mm to equal Product Hip-to-Side Silhouette of 2.5, which falls within the claimed range.
Additionally, it is noted that [0150] explains that a width in a non-extended state is from 100-250mm less than an extended state. In this case, an exemplary ratio could equate to 300 (non-extended state; 400mm-100mm)/80mm (minimum length) = 3.75 which continues to fall within the claimed range.

As the claimed Hip-to-Side Silhouette has been disclosed by the prior art references as set forth in the rejection of claim 29, it would have been obvious to one of ordinary skill in the art to arrive at the claimed range within the array in order to maintain the desired ratio within larger and smaller articles that are provided within the array.

Response to Arguments
Applicant's arguments filed September 25, 2020 have been fully considered but they are not persuasive.
With respect to applicant’s argument that Mori is not understood to disclose wherein the maximum product width and the contraction width are to be measured and whether the maximum product width and the contraction width are to be measured in the same manner and locations in accordance with the Relaxed Product Hip Width of the present application, the examiner contends that the applicant’s arguments are not commensurate with the scope of the claims.
As set forth in the rejection and disclosed in [0150], the contracted product width, a width measured when the body peripheral region is in anon-extended contraction state, is the width relied upon to for the measured teaching in a non-extended state. 
 Mori initially discloses that the hip width is from 300mm-400mm and then further clarifies that this width, in a non-extended state, is from 100-250mm less than an extended state.
As noted in the rejection of claim 21, either scenario (product width or specific product width in a non-extended state) continues the meet the limitations as claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measurements that may be measured in the same manner in accordance with the specific terms of the instant application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781